In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                           Nos. 07-16-00139-CR, 07-16-00140-CR,
                             07-16-00141-CR, 07-16-00142-CR


                          RAMON AGUERO, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 64th District Court
                                   Castro County, Texas
            Trial Court Nos. A3521-1401, A3544-1405, A3551-1406, A3573-1410,
                        Honorable Robert W. Kinkaid, Jr., Presiding

                                      May 31, 2016

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Ramon Aguero, Jr., appealed judgments convicting him of criminal

mischief (07-16-00139-CR), hindering a secured creditor (07-16-00140-CR), violating

motor fuel tax requirements (07-16-00141-CR), and theft (07-16-00142-CR). Appellant

was sentenced to confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of two years for criminal mischief, eight years for hindering

a secured creditor, eight years for violating motor fuel tax requirements, and fourteen
years for theft. Each of the sentences are to run concurrently. Appellant filed a pro se

motion to dismiss appeal on April 25, 2016. Appellant’s counsel, likewise, filed a motion

to dismiss appeal on May 24, 2016.


      Because these motions meet the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decisions prior to receiving them,

the motions are hereby granted and the appeals are dismissed. Having dismissed the

appeals at appellant=s request, no motion for rehearing will be entertained and our

mandate will issue forthwith.




                                                Mackey K. Hancock
                                                    Justice

Do not publish.




                                            2